UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7351


CASSIUS R. JONES,

                Petitioner - Appellant,

          v.

DREW STANLEY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-hc-02048-D)


Submitted:   January 15, 2016              Decided:   January 27, 2016


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cassius R. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cassius R. Jones seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition as successive.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.             28      U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a    substantial       showing      of        the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.     Cockrell,        537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss    the        appeal.       We    dispense      with     oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3